Citation Nr: 0533713	
Decision Date: 12/14/05    Archive Date: 12/30/05	

DOCKET NO.  04-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from October 1971 to August 
1974.  This appeal originates from the rating decision of the 
Winston-Salem, Department of Veterans Affairs Regional Office 
(RO) of August 24, 2002, which denied a compensable rating 
for the veteran's bilateral hearing loss.


FINDINGS OF FACT

1.  On VA audiology examination in July 2002, the veteran had 
pure tone threshold of 49 decibels on the right with speech 
recognition of 88 percent; on the left pure tone threshold 
was 48 decibels and speech recognition was 92 percent.

2.  On VA authorized audiological examination of December 
2003, the veteran had average pure tone thresholds of 
55 decibels on the right and 44 decibels on the left.  Speech 
recognition was 88 percent on the right and 90 percent on the 
left.


CONCLUSION OF LAW

The manifestations of the veteran's service-connected 
bilateral hearing loss do not warrant a compensable rating.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.85 and Part 4, Diagnostic 
Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when puretone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a).

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  He contends that a compensable rating 
is warranted on the basis that he has severe hearing loss 
that has impaired his ability to perform activities of daily 
living.  Substantive compliance with  notification and duty-
to-assist obligations have been met. 

Under the governing rating criteria, a pure tone threshold of 
49 decibels combined with a speech recognition of 88 percent 
yields a Roman numeral value of II.  For the left ear, the 
veteran's pure tone threshold of 48 decibels combined, with a 
speech recognition of 90 percent yields a Roman numeral value 
of I.  When the two Roman numeral values are applied, a 
noncompensable disability evaluation is assigned.  The data 
on the December 2003 audiology report likewise do not support 
a compensable rating.

At the hearing on appeal in August 2005, the veteran 
indicated that his hearing had not deteriorated in the past 
year.  Accordingly, the audiological data that are available 
are adequate for rating the disability.  (The report received 
in June 2004 does not satisfy the requirements of 38 C.F.R. 
§ 4.85(a).)


ORDER

Entitlement to a compensable disability rating for the 
service-connected bilateral hearing loss is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


